EXHIBIT 8.1 Subsidiaries ENTITY* JURISDICATION OF INCORPORATION Cimatron Gibbs LLC** United States Cimatron Technologies, Inc. United States Cimatron Technologies, Inc. Canada Cimatron GmbH Germany Microsystem Srl Italy Cimatron Japan K.K Japan Cimatron Technologies (P) Ltd India Cimatron (Beijing) Technology Co. Ltd. China Cimatron (Guangzhou) Technology Co. Ltd.*** China Korea Cimatron Technologies Co. Ltd. Korea *Each of the entities listed above conducts business either under the general Cimatron name or under its inidividual name provided above ** Cimatron Gibbs LLC is a wholly owned subsidiary of Cimatron Technologies, Inc. (US) and was incorporated on December 20, 2007 under the name of Nortamic LLC. On January 1, 2008, Gibbs System, Inc. merged with and into Cimatron Gibbs LLC, with Cimatron Gibbs LLC being the surviving entity. This entity also conducts business under the name Gibbs and Associates. *** We hold only 60% of the shares of this joint venture.
